DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
 Response to Amendment
	The addition of claims 34-36, cancellation of claims 3, 11, and 12, and the amendments to claims 1, 2, 14, and 28 in the response filed on 10/04/2022 are acknowledged. 
Claims 1-2, 4-10, and 13-26 remain pending in the application. 
Claims 1-2, 4-10, 13, and 28-33 are withdrawn. 
Claims 3, 11, and 12 are cancelled. 
Claims 14-27 and 34-36 are examined.
Response to Arguments
	The applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims. The applicant has modified claim 14 to require an integrated stylet of one or more optical fibers cladded with a cladding having a lower refractive index than the one or more optical fibers, coated with an organic polymer, or a combination thereof, limitations heretofore not presented for examination in this application. As such, the scope of the claims was substantially changed and new grounds for rejection are presented.
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hub”, “skived portion”, and “extension tube” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 14-24 and 26-27 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0004198 to Hoch in view of U.S. Publication No. 2012/0310213 to Kronfeld et al. (hereinafter “Kronfeld”) and U.S. Publication No. 2008/0221456 to Babchenko.
	Regarding claim 14, Hoch discloses a medical device, comprising: 
	a catheter tube (Fig. 1-catheter 100) including: 
		a catheter-tube wall of the catheter tube (Fig. 4B-flexible conduit section 105); 
		one or more lumens of the catheter tube, each lumen of the one or more lumens defined at least in part by the catheter-tube wall (Fig. 4B-dual lumens 110, 115); and 
	an integrated stylet (Fig. 4B- Signal lead 120) of one or more optical fibers ([0043]- Signal lead 120, which in this embodiment is an optical fiber), the catheter tube including a longitudinal bead between opposing sides of the catheter tube having the one or more optical fibers disposed therein (see examiner’s annotated Fig. 4B).

    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

	Hoch does not expressly teach of a bump in diameter between a distal-end portion of the catheter tube and a proximal-end portion of the catheter tube; and an integrated stylet of one or more optical fibers cladded with a cladding having a lower refractive index than the one or more optical fibers, coated with an organic polymer, or a combination thereof.
	However, Kronfeld teaches of a medical device (Fig. 2- catheter 20) comprising: 
		a catheter tube (Fig. 2- bump tubing piece 25) including: 
			a catheter-tube wall of the catheter tube (Fig. 2- bump tubing piece 25); 
			one or more lumens of the catheter tube, each lumen of the one or more lumens defined at least in part by the catheter-tube wall ([0028]- A cylindrically shaped mandrel 35 having a diameter corresponding to the desired diameter of the internal lumen of the catheter receives distal liner tube 30); and 
			a bump in diameter between a distal-end portion of the catheter tube and a proximal-end portion of the catheter tube ([0024]- catheter 20 includes a bump tubing piece 25… bump tubing piece 25 preferably has a substantially constant inside and outside diameter).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hoch to include a bump in diameter between a distal-end portion of the catheter tube and a proximal-end portion of the catheter tube, as taught by Kronfeld. It would have been advantageous to make the combination for the purpose of providing a decreased tube diameter at the distal end for navigating small vessels and for providing an increased tube diameter at the proximal end for accommodating medical devices to be used during a medical procedure ([0006] of Kronfeld).
	Hoch in view of Kronfeld does not expressly teach the one or more fibers cladded with a cladding having a lower refractive index than the one or more optical fibers, coated with an organic polymer, or a combination thereof.
	Babchencko teaches of a medical device (Fig. 10 – stylet 106) including an integrated stylet of one or more optical fibers cladded with a cladding having a lower refractive index than the one or more optical fibers, coated with an organic polymer, or a combination thereof ([0088]- stylet 106 wherein the distal extremity of the fiber optic 108 is sharply angled and metal coated on its sloping face 110. The stylet 106 has a silicon core and polymer coating cladding 112; the examiner notes that “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C)).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hoch, as modified by Konfield, to utilize an integrated stylet coated with an organic polymer, as taught by Babchencko. It would have been advantageous to make the combination for the result of coating the stylet with an organic polymer ([0088] of Babchenko).
	Regarding claim 15, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 14, and although the embodiment of Fig. 4B of Hoch does not expressly teach wherein the catheter tube has one lumen, the embodiment of Fig. 4A of Hoch does teach wherein the catheter tube has one lumen (Fig. 4a- single lumen 110).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hoch in view of Kronfeld and Babchencko to utilize a catheter having one lumen, as taught by the embodiment of Fig. 4B of Hoch. It would have been advantageous to make the combination for the purpose of monitoring a patient or subject's central venous pressure (CVP), while simultaneously administering medication, hydration fluids, nutrients, radiologic contrasts, or other fluids ([0005] of Hoch).
	Regarding claim 16, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 15, and Hoch further discloses wherein the longitudinal bead is incorporated into the catheter-tube wall (see examiner’s annotated Fig. 4B).

    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

	Regarding claim 17, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 14, and Hoch further discloses wherein the catheter tube has two or more lumens (Fig. 4B-dual lumens 110, 115).
	Regarding claim 18, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 17, and Hoch further discloses wherein each lumen of the two or more lumens has approximately a same volume as another lumen of the two or more lumens in an arbitrary length of the catheter tube (Fig. 4B-dual lumens 110, 115).
	Regarding claim 19, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 17, but Hoch in view of Kronfeld and Babchencko does not expressly teach wherein at least one lumen of the two or more lumens has a different volume than another lumen of the two or more lumens in an arbitrary length of the catheter tube.
	However, Hoch, in a separate embodiment, further discloses wherein at least one lumen of the two or more lumens has a different volume than another lumen of the two or more lumens in an arbitrary length of the catheter tube (Fig. 4c).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hoch in view of Kronfeld and Babchencko to utilize a catheter wherein at least one lumen of the two or more lumens has a different volume than another lumen of the two or more lumens in an arbitrary length of the catheter tube, as taught by the embodiment of Fig. 4C of Hoch. It would have been advantageous to make the combination for the purpose of meeting a particular cannulation need ([0049] of Hoch).
	Regarding claim 20, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 17, and Hoch further discloses further comprising one or more septa of the catheter tube (Fig. 4B- septum 410), each lumen of the two or more lumens further defined at least in part by the one or more septa ([0048]- A septum 410 is provided which separates lumen 110 from lumen 115).
	Regarding claim 21, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 20, and Hoch further discloses wherein the longitudinal bead is incorporated into the catheter-tube wall (see examiner’s annotated Fig. 4B).

    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

	Regarding claim 22, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 20, and Hoch further discloses wherein the longitudinal bead is incorporated into at least one septum of the one or more septa (see examiner’s annotated Fig. 4B).


    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

	Regarding claim 23, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 20, and Hoch further discloses wherein the longitudinal bead is incorporated into each septum of the one or more septa (see examiner’s annotated Fig. 4B).

    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

	Regarding claim 24, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 14, and Hoch further discloses wherein the longitudinal bead has one optical fiber disposed therein ([0043]- Signal lead 120, which in this embodiment is an optical fiber).
	Regarding claim 26, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 14, and although Hoch discloses the distal-end portion of the catheter tube configured to interface with a patient's anatomy (Fig. 1 - hemispherical tip 155) and the proximal-end portion of the catheter tube configured to interface with procedural equipment or instrumentation (Fig. 1A-  leur connectors 130 , 135 & signal lead connector 125),  Hoch in view of Kronfeld and Babchencko does not expressly teach wherein the distal-end portion of the catheter tube has a smaller diameter than the proximal-end portion of the catheter tube.
	However, Kronfeld teaches of an analogous device wherein the distal-end portion of the catheter tube has a smaller diameter than the proximal-end portion of the catheter tube (Fig. 1; [0024] - A catheter 20 has a hub section 21, an intermediate section 22, a taper section 23, and a tip section 24).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hoch in view of Kronfeld and Babchencko so that the distal-end portion of the catheter tube has a smaller diameter than the proximal-end portion of the catheter tube, as taught by Kronfeld. It would have been advantageous to make the combination for the purpose of providing a decreased tube diameter at the distal end for navigating small vessels and for the purpose of providing an increased tube diameter at the proximal end for accommodating medical devices to be used during a medical procedure ([0006] of Kronfeld).
	Regarding claim 27, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 14, and Hoch further discloses wherein the medical device is a peripherally inserted central catheter or a central venous catheter ([0021]- a central venous catheter (CVC) may be configured for placement).
	Regarding claim 34, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 14, and Hoch further discloses further comprising: a hub fluidly connected the catheter tube (Fig. 1A- leur connector 130; [0032]- Leur connectors 130, 135 allow for the contemporaneous infusion of fluids and/or withdrawal of fluid samples); and a stylet extension extending from the hub for interfacing the integrated stylet with procedural equipment or instrumentation (Fig. 1- lumen 110).
	Regarding claim 35, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 34, and Hoch further discloses wherein the stylet extension includes a skived portion of the catheter tube including the integrated stylet (Fig. 1- lumen 110).
	Regarding claim 36, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 35, and Hoch further discloses wherein the skived portion of the catheter tube is disposed in an extension tube (Fig. 1- flexible conduit section 105).

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0004198 to Hoch and U.S. Publication No. 2012/0310213 to Kronfeld et al. (hereinafter “Kronfeld”) and U.S. Publication No. 2008/0221456 to Babchenko and further in view of U.S. Publication No. 2005/0272975 to McWeeney et al. (hereinafter “McWeeney”).
	Regarding claim 25, Hoch in view of Kronfeld and Babchencko teaches the medical device of claim 14, and Hoch further discloses wherein the longitudinal bead has an optical fiber disposed therein ([0043]- Signal lead 120, which in this embodiment is an optical fiber).
	Hoch in view of Kronfeld and Babchencko fails to expressly teach wherein the longitudinal bead has a bundle of optical fibers.
	However, McWeeney teaches of a medical device (Fig. 30- a catheter 3010) wherein the longitudinal bead has bundle of optical fibers disposed therein ([0139]- a multi-lumen catheter having separate lumens 3062A and 3062B to house the illumination and image fiber bundles 3032 and 3034).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical fiber of Hoch in view of Kronfeld and Babchencko to include a bundle of optical fibers, as taught by McWeeney. It would have been advantageous to make the combination for the result of a reduced catheter outer diameter ([0139] of McWeeney).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795